DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . As per applicant amendments and arguments noted in the remarks of 02/07/2022, claims 1, 5-7, 9-11, 15, 19 and 21-22 are amended.  Claims 2 and 12 are cancelled. Claim 23, which depend on claim 1 is added. Applicant further amended to the “Title’ of the specification, hence the previous objection to specification has been withdrawn.  Applicant argued that “ … Ishikawa fails to disclose … at least one processor configured to control the plurality of switches to: provide energy stored in a first battery sub pack among the plurality of battery sub packs to the power delivery circuit during a first time interval, store the energy in the primary coil during the first time interval, transfer the stored energy to the secondary coil based on a magnetic coupling …” this is found persuasive, and the previous rejections to all claims except 20 have been withdrawn. Since claim 20 limitations is still broad, the rejection is maintained, and further request applicant to consider claim 20 amendments similar to claim 1 and 11 described above.
Information Disclosure Statment
The Information Disclosure Statements dated 02/20/2020, 06/23/2020 and 06/02/2020 are acknowledged and the cited references have been considered in this examination.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 
Claim 20 is are rejected under 35 U.S.C. 103 as being unpatentable over Ishikawa (US 2018/021244333) in view of Firehammer et al. (US 2011/0309795). 
With respect to claim 20, Ishikawa discloses the battery module (Fig. 2, 2), comprising: a plurality of battery sub packs connectable in parallel with each other (Fig. 2, P1, P2 and P3); the power delivery circuit connectable to the plurality of battery sub packs (Fig. 2, 100 and connection lines) as described above, and a plurality of switches connected between the plurality of battery sub packs and a plurality of battery cells connected in series or parallel with each other.

    PNG
    media_image1.png
    571
    722
    media_image1.png
    Greyscale

ISHIKAWA, however, does not expressly disclose power delivery circuit includes a primary coil and a secondary coil (transformer) and transfer power between the coils.
 Firehammer discloses, on the other hand, power delivery circuit that includes a primary coil and a secondary coil to transfer power between the primary and secondary coils based on a magnetic coupling during first and second or different time interval (Fig. 5, 518 and 520; Para. # 0045, during FET 506 switches at different time interval).
ISHIKAWA and Firehammer are analogous art because they are from the same field of endeavor namely electric storage apparatus and method for balancing battery pack.
At the time of the invention, it would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to have added a transformer with primary and secondary coils that a microcontroller inputs and outputs can be served by control routines that activate and deactivate current supplied by transformer coils at a rate that is faster than the transformer physical characteristics so that charge transferred through the transformers can be easily controlled (Para. # 0086).
Allowable Subject Matter

Claims 1, 3-11, 13-19 and 21-23 are allowed.

    	 	     Reasons for Allowance
	The following is the examiner’s statement of reasons for allowance. The prior art, and any art of record does not disclose or suggest the following Claims 1 and 11 limitations: “… battery module with … a plurality of battery sub packs connectable in parallel with each other; a power delivery circuit connectable to the plurality of battery sub packs and including a primary coil and a secondary coil; a plurality of switches connected between the plurality of battery sub packs and the power delivery circuit; and at least one processor configured to control the plurality of switches to: provide energy stored in a first battery sub pack among the plurality of battery sub packs to the power delivery circuit during a first time interval, store the energy in the primary coil during the first time interval, transfer the stored energy to the secondary coil based on a magnetic coupling between the primary coil and the secondary coil, and provide the energy stored in the secondary coil to a second battery sub pack among the plurality of battery sub packs during a second time interval …” in combination with the remaining claim elements as set forth in Claims 1, 11 and their depending claims 3-10, 21, 22, 23; and 13-19 respectively.
Therefore claims 1, 3-11 and 13-19 and 21-23 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant's arguments filed in the remarks of 02/07/2022 have been considered but are not persuasive to overcome the rejections to claim 20 based on the reference described (see the above office action and reply to argument below).
Applicant argues in general regarding to claims 13-20 on page 2 of the remarks. However, claim 20 is an independent claim, and applicant is silent regarding the claim limitations; hence the rejections is still maintained.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YALKEW FANTU whose telephone number is (571)272-8928. The examiner can normally be reached Monday-Friday 7:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DREW A DUNN can be reached on 571-272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. 
For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YALKEW FANTU/Primary Examiner, Art Unit 2859